COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                                 §

  Hugo A. Martinez and Dolores Ramirez,          §              No. 08-19-00086-CV
  Individually and on Behalf of the Estate of
  Javier Garcia, Jr., Deceased, Javier           §                 Appeal from the
  Mayagoitia, Sr., Individually and as
  Independent Administrator of the Estate of     §               143rd District Court
  Javier Mayagoitia, Jr., Deceased, Julieta
  Taylor, Osman Martinez and Jeanne              §             of Reeves County, Texas
  Chavez, Individually and as Next Friend
  and Guardian of M. C., a Minor Child,          §            (TC# 19-02-22824-CVR)

                       Appellants,               §

  v.                                             §

  David Boone, Individually, David Boone         §
  Oilfield Consulting, Inc. and Cameron
  International Corporation a/k/a Cameron        §
  Systems Corporation,
                                                 §
                        Appellees.
                                             §
                                           ORDER

       The Court GRANTS the Appellees’ third joint motion for extension of time within which

to file the brief until February 24, 2020. NO FURTHER JOINT MOTIONS FOR EXTENSION

OF TIME TO FILE THE APPELLEES’ BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Carlos Rincon and the Hon. Lucas T. Elliot,

Appellees’ attorneys, prepare the Appellees’ brief and forward the same to this Court on or before

February 24, 2020.

       IT IS SO ORDERED this 21st day of January, 2020.

                                                     PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.